Citation Nr: 1709146	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  14-07 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran provided testimony before the undersigned Veterans Law Judge by videoconference hearing in February 2016.

The issues of entitlement to an initial evaluation in excess of 30 percent for PTSD and entitlement to an initial compensable evaluation for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2014).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the appellant's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the appellant, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.  As a portion of the appeal is being remanded, the appellant will still be offered an opportunity to have a second hearing in the appeal if it is not returned for final adjudication prior to the undersigned VLJ's retirement.


FINDING OF FACT

The Veteran's tinnitus is as likely as not a result of service or etiologically related to in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may also be granted through the application of statutory presumptions for chronic conditions such as organic diseases of the nervous system.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2015); see also 38 U.S.C.A. §§ 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2016).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element that must be met before entitlement to service connection can be granted.  Recently, the Court held that "organic disease of the nervous system" should also be interpreted to include tinnitus, at a minimum where there is evidence of acoustic trauma.  See Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Here, the Veteran's service treatment records (STRs) include a May 1971 separation examination report that indicates that the Veteran's ears were normal at that time.

During his February 2016 Board hearing, the Veteran asserted that his frequent exposure to loud noise during his Vietnam service was responsible for his tinnitus.  He testified that his tinnitus had its onset "several years after I got out of the military.  Did I -- did it really became a problem, I tried to pass -- you know, I didn't really want to accept I had problems."

The Veteran served as a helicopter repairman, and he testified to further noise exposure during service:

I volunteered for a recovery team, which was -- was formed in late 1968 or 1969.  It's called (inaudible) Recovery.  And it was formed especially in -- or it was about 25 people in it, and we recovered downed helicopters, you know, would crash or get shot down, or, you know, whatever the situation.  We had five-man teams, and we would go out and right them and airlift them out of the field because it was getting so costly for the military, you know, to -- to leave all of that out in the field when they could recover a lot of it.  And, you know, we -- we weren't a combat team, but we -- we supported combat units, and we were in the combat with them at times.  And, but, that's -- that's what I did.  I started out as a rigger, became a door gunner and went to crew chief.
The Board finds the Veteran's report of in-service noise exposure both competent and credible, as his reports are consistent with the circumstances of his Vietnam service.  38 U.S.C.A. § 1154(b) (West 2014); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Further, the Board notes that the Veteran's in-service acoustic trauma has been conceded by VA in the June 2011 rating decision that granted service connection for bilateral hearing loss.  

In May 2011, a VA examiner reported that the Veteran "first noticed the tinnitus around a year ago under no specific circumstance.  He describes it as a bilaterally fizzing or wind noise.  He said the loudness level fades in and out but is constant.  Sleep and concentration are NOT affected."  The examiner noted that the Veteran reported "military noise exposure is significant for artillery jet engine and aircraft noise.  He was a jet engine mechanic and then he was in a support unit on an aircraft recovery team.  He was responsible for recovering aircraft that was shot down or crashed.  He was in Vietnam for 11 months.  He did not use hearing protection while in the army.  Prior to enlistment he was a student and was certified as an aircraft mechanic.  After separation he was employed in various manufacturing plants for about 12 years where he reported the use of the required hearing protection.  He was then in furniture sales for about 6 years.  For the next 17 years he was employed by Fontaine Trailer manufacturing with the reported use of the required hearing protection.  He was laid off 2 years ago and he retired at 62.  He occasionally hunted with the reported use of hearing protection.  He denies any other occupational or recreational exposure."  The examiner concluded that "It is not likely the tinnitus is associated with military noise exposure due to the time of onset reported by the Veteran and his history of civilian noise exposure."

The Board notes that VA Training Letter 10-02 indicates that subjective tinnitus "is a phantom auditory sensation that is perceived as a sound when there is no outside source of the sound."  Training Letter at 4.  As acknowledged previously, the Veteran is competent to report such symptoms as ringing in his ears because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 469-70; Barr, 21 Vet. App. at 309.  Because of the subjective nature of tinnitus, it is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

Additionally, because service connection is in effect for bilateral sensorineural hearing loss, service connection for tinnitus may be granted on a secondary basis as a disability proximately due to or resulting from the service-connected hearing loss.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.  In this regard, the Board notes that "an associated hearing loss is usually present" with tinnitus.  THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear.  The VA Training Letter also notes that "[s]ensorineural hearing loss, such as from . . . acoustic trauma, is the most common cause of tinnitus."  Training Letter at 5.

The Board notes again that when a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service, and if it does, such testimony is sufficient to establish service connection.  Barr, 21 Vet. App. at 309-10; Fountain, 27 Vet. App. at 271-72.  Thus, service connection for tinnitus is warranted in the present case in light of the Veteran's competent and credible report of ringing in his ears that began following his exposure to loud noise during service and continued thereafter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Accordingly, resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.102; Fountain, 27 Vet. App. at 271-72.


ORDER

Service connection for tinnitus is granted.
REMAND

The Veteran was last afforded a VA audiological examination and a VA psychiatric examination in May 2011.  Subsequent audiometry reports submitted by the Veteran appear to show some worsening of the Veteran's hearing since the May 2011 examination.  Further, at the hearing in February 2016, the Veteran specifically indicated that his hearing had worsened since the May 2011 VA audiological examination and that his PTSD symptoms had increased since the May 2011 VA psychiatric examination.

The record raises the question as to the current severity of the Veteran's service-connected bilateral hearing loss and PTSD.  As such, the case must be remanded to afford him contemporaneous VA examinations to assess the current extent and severity of his bilateral hearing loss and PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, updated VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records pertaining to hearing loss or PTSD.  In particular, records dated since June 2011 should be sought from Tuscaloosa and Birmingham VAMCs.

2.  Schedule a VA audiological examination by an appropriate medical professional to assess the current severity of the Veteran's bilateral hearing loss.  Provide the Veteran's electronic claims file to the VA examiner for review.  

All opinions expressed should be accompanied by supporting rationale.  
3.  Schedule the Veteran for an appropriate VA examination to determine the severity of his PTSD.  Provide the Veteran's electronic claims file to the VA examiner for review.  Any indicated diagnostic tests and studies including psychological testing should be accomplished.  All pertinent symptomatology are to be reported in detail.  The examiner should also address the impact of the Veteran's PTSD on his daily life and his employability.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


